Case 3:21-cv-00073-GMG Document 1-1 Filed 05/12/21 Page 1 of 3 PageID #: 8
                                                                                  E-FILED | 4/16/2021 3:41 PM
                                                                                       CC-02-2021-C-112
                                                                                  Berkeley County Circuit Clerk
                                                                                          Virginia Sine

                      IN THE CIRCUIT COURT OF BERKELEY COUNTY, WEST VIRGINIA

DEREK SNYDER,

         Plaintiff,

v.                                                                  CIVIL ACTION NO,: 21-C-
                                                                    JUDGE_ _ _ _ _ _ _ _ _ _ _ _ _

CVS PHARMACY, INC,, and
WEST VIRGINIA CVS
PHARMACY, L.L.C.,

         Defendants.




                                                 COMPLAINT

NOTICE: THERE ARE DISCOVERY REQUESTS FOR CVS PHARMACY, INC., AND WEST VIRGINIA
CVS PHARMACY, L.L.C., ATTACHED TO THIS COMPLAINT, IT MUST BE ANSWERED/RESPONDED
TO WITHIN FORTY-FIVE (45) DAYS.

        COMES NOW, Plaintiff, Derek Snyder (hereinafter "Plaintiff'), by counsel Lawrence M. Schultz,

Esquire, of BURKE, SCHULTZ, HARMAN & JENKINSON, and in support of his Complaint against

Defendants, CVS Pharmacy, Inc., and West Virginia CVS Pharmacy, L.L.C., (hereinafter "Defendants"),

states the following:

        1.        Plaintiff is a resident of Inwood, Berkeley County, West Virginia.

        2.        Defendant CVS Pharmacy, Inc., is a Rhode Island corporation licensed and doing business

in the State of West Virginia.

        3.        Defendant West Virginia CVS Pharmacy, L.L.C., is a limited liability corporation licensed and

doing business in the State of West Virginia.

        4.        Jurisdiction is proper under West Virginia Law.



                                                                                                           EXHIBIT
Case 3:21-cv-00073-GMG Document 1-1 Filed 05/12/21 Page 2 of 3 PageID #: 9




         5.       Venue is appropriate under the West Virginia Code as the incident occurred in Berkeley

County, West Virginia.

         6.       On or about June 13, 2019, Plaintiff was entering the Defendants' Store No. 1308, located

at 46 Middleway Pike, Inwood, West Virginia. It was raining heavily and the doors of Defendants' store were

stuck open. There was no floor covernings on the floor, no warning signs about the wet floor, and no tapings

or markings of any kind.

         7.      The incident was directly and proximately caused by the negligence of the Defendants in

that:

                 a. The Defendants failed to properly maintain the entranceway of its store;

                 b. The Defendants failed to properly mark the entrance of its store to warn people about
                    the severe weather; and

                 c.   The Defendants was otherwise negligent as may be shown through discovery in this
                      matter.

         8.      As a direct and proximate result of the negligence of Defendants, Plaintiff was caused to be

injured in and about his body and has and will incur medical expenses for the injuries that he sustained in an

amount in excess of $165,000.00.

         9.      As a direct and proximate result of the negligence of Defendants, Plaintiff suffered past and

future physical pain, temporary and permanent disability and permanent impairment of the ability to enjoy

life, as well as past and future emotional distress, mental anguish and permanent disfigurement.

        WHEREFORE, for the foregoing reasons, Plaintiff demands the following relief:

                 a.        Judgment against the Defendants, jointly and severally, in an amount, in excess of

the jurisdictional minimum for this Court, to be determined by a jury, plus pre-and post-judgment interest

according to law, attorney’s fees, and costs of litigation; and,

                 b.   Such other and further relief as the Court deems just and proper.
Case 3:21-cv-00073-GMG Document 1-1 Filed 05/12/21 Page 3 of 3 PageID #: 10




                       PLAINTIFF DEMANDS A TRIAL BY JURY



                                                 DEREK SNYDER
                                                 By Counsel

    Isl La\vr&nce/M. Schulty
Lawrence M. Schultz, Esquire
BURKE, SCHULTZ, HARMAN & JENKINSON
WV State Bar No. 4293
P.O.Box 1938
Martinsburg, WV 25402
(304) 263-0900
(304) 263-0469 (fax)
